Title: To George Washington from William Goodrich, 14 August 1781
From: Goodrich, William
To: Washington, George


                        
                            Sir
                            Stockbridge August 14th 1781
                        
                        Would Make Bold to trouble your Exellency With a line Just to acquaint your Exelleny that there is a
                            Considerable Number of old officers and other Gentlemen in the County of Berkshire would be happy to Serve your Excelleny
                            as Vollentears for a month or more if needed A Singel Line from our Commander in Cheff approving of the purposed Would be
                            a Sufficient Annemation for a Nomber to join body and March Imedetly to any place your Exellency may Diret. I have the
                            honor To be your Exellencys Most obedient and Very humble Servat
                        
                            William Goodrich
                        N.B.  the Indian Capt. who will bair this will wait your Excllenys Answer. W.G.


                    